DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22-45 have been allowed in view of the applicant’s remarks submitted December 21, 2020. They are persuasive over the prior art of record, Cruz et al 8,634,764. Claim 46 is allowed for the reasons indicated in the office letter mailed December 21, 2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bluvshtein et al 20160308403 discloses a resonator repeater for a wireless power transfer system.
Kesler et al 20120112531 discloses a secure wireless energy transfer comprising a plurality of resonators.
Ni et al 20150130407 discloses a three-coil topology for wireless power transfer comprising a primary resonator, repeater resonator, and receiver resonator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648